Case 4:19-cv-11343-MFL-DRG ECF No. 44, PageID.1220 Filed 01/19/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

ALESHAHE LEMON,

             Plaintiff,                               Case No. 19-cv-11343
                                                      Hon. Matthew F. Leitman
v.

THE CITY OF DETROIT, et al.,

          Defendants.
________________________________________________________________/

            ORDER TO SUPPLEMENT SUMMARY JUDGMENT
                   RECORD BY JANUARY 22, 2021

      Now pending before the Court is Defendants’ Motion for Summary

Judgment. In Plaintiff’s filings in connection with the motion, Plaintiff appears to

refer to a laboratory report or written test result that indicated that his seminal fluid

was not found in Ms. Briggs’ vagina nor on her clothing. (See, e.g., Resp, ECF No.

33, PageID.783; Supp. Br., ECF No. 40, Page.ID 1189.) But the report is not in the

record. Nor does the record indicate when the report was prepared and then received

by Defendant Willhelm. The Court concludes that it would substantially benefit

from reviewing the report and learning the date on which it was prepared and then

received by Defendant Willhelm. Accordingly, the Court DIRECTS Plaintiff’s

counsel to e-file a copy of the report on the docket and to include in the filing any




                                           1
Case 4:19-cv-11343-MFL-DRG ECF No. 44, PageID.1221 Filed 01/19/21 Page 2 of 2




evidence indicating the date on which the report was prepared and then received by

Defendant Willhelm.

         In a supplemental brief, Defendants attach a report from the Michigan State

Police, and Defendants appear to suggest that this report is the report referenced by

Plaintiff indicating a lack of seminal fluid. (See Supp. Br., ECF No. 43-1.) The Court

has reviewed the one-page report submitted by Defendants, and it does not appear

to reference a lack of seminal fluid. The Court DIRECTS Defendants to file a

supplemental statement explaining the basis of their claim that the report attached as

ECF No. 43-1 is the report referenced by Plaintiff as indicating a lack of seminal

fluid.

         Both parties shall make these filings by 5:00 p.m. on Friday, January 22,

2021.

         IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: January 19, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on January 19, 2021, by electronic means and/or ordinary
mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764



                                          2
